        Case 5:18-cv-05814-BLF Document 62 Filed 04/25/19 Page 1 of 3



 1   CLEMENT S. ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
 3   jheath@orrick.com
     WILL MELEHANI (SBN 285916)
 4   wmelehani@orrick.com
     JOHANNA L. JACOB (SBN 286796)
 5   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6   405 Howard Street
 7   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 8   Facsimile:    +1-415-773-5759

 9   Attorneys for Plaintiff Poynt Corporation
10
     NEEL CHATTERJEE (SBN 173985)
11   nchatterjee@goodwinlaw.com
     LUC DAHLIN (SBN 305732)
12   ldahlin@goodwinlaw.com
     GOODWIN PROCTER LLP
13   601 Marshall Street
     Redwood City, CA 94063
14
     Tel.: +1 650 752 3100
15   Fax.: +1 650 853 1038

16   Attorneys for Defendant Innowi, Inc.
17

18                           IN THE UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA,
20                                          SAN JOSE DIVISION

21   POYNT CORPORATION,                               Case No. 5:18-cv-05814 BLF
22                     Plaintiff,                     STIPULATION TO MODIFY
                                                      BRIEFING SCHEDULE REGARDING
23           v.                                       DEFENDANT’S MOTION TO
                                                      DISMISS AND MOTION TO STRIKE
24   INNOWI, INC.,                                    (ECF NO. 54)
25                     Defendant.                     Hearing Date: Sept. 5, 2019
26                                                    Judge: Beth L. Freeman
27                                                    Date Action Filed: Sept. 21, 2018
28

                                                                  STIP TO MODIFY BRIEFING SCHEDULE RE
                                                            DEFENDANT’S MOTIONS TO DISMISS AND STRIKE
                                                                                       5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 62 Filed 04/25/19 Page 2 of 3



 1          Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc. (“Innowi”) hereby

 2   submit this stipulation seeking to modify the briefing schedule on Innowi’s Motion to Dismiss

 3   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (ECF

 4   No. 54). This is the second stipulation for an extension of time. The Parties have agreed to

 5   extend the time for Poynt to file its response to the Motions from May 6, 2019, to July 8, 2019,

 6   and to extend the time for Innowi to file a reply to any opposition from May 28, 2019, to July 29,

 7   2019. The hearing on these Motions, currently set for September 5, 2019, at 9:00 a.m. (ECF No.

 8   55), shall remain the same.

 9          Good cause exists to grant these extensions because the parties conducted a mediation in
10   this matter on April 23, 2019 in front of the Honorable Jamie Jacobs-May (Ret.). The mediation

11   proved fruitful. While the parties did not reach a final agreement, this extension will allow the

12   parties to put all of their efforts and resources into potentially resolving this matter and

13   preserving judicial resources. The parties would therefore appreciate a sixty day stay of these

14   deadlines.

15          Accordingly, both Poynt and Innowi stipulate, should the Court permit, that Poynt’s

16   response to the Motions is due on July 8, 2019, and Innowi’s reply to the Motions is due on July

17   29, 2019. A proposed order is submitted separately.

18   Dated: April 25, 2019                         ORRICK, HERRINGTON & SUTCLIFFE LLP
19
                                                   By:               /s/ Clement S. Roberts
20                                                                  CLEMENT S. ROBERTS
                                                                        JACOB M. HEATH
21                                                                      WILL MELEHANI
                                                                      JOHANNA L. JACOB
22                                                           Attorneys for Plaintiff Poynt Corporation

23   Dated: April 25, 2019                         GOODWIN PROCTER LLP
24
                                                   By:                 /s/ Neel Chatterjeet
25                                                                    NEEL CHATTERJEE
                                                                          LUC DAHLIN
26                                                             Attorneys for Defendant Innowi, Inc.
27

28

                                                                           STIP TO MODIFY BRIEFING SCHEDULE RE
                                                       -1-           DEFENDANT’S MOTIONS TO DISMISS AND STRIKE
                                                                                                5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 62 Filed 04/25/19 Page 3 of 3



                        1                             Filers Attestation Pursuant to L.R. 5-1(i)(3)

                        2          I hereby attest that all signatories for parties on this document concurred in the filing of

                        3   this document.

                        4   Dated: April 25, 2019                         By: /s/ Clement S. Roberts
                                                                                 Clement S. Roberts
                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              STIP TO MODIFY BRIEFING SCHEDULE RE
    ATTORNEYS AT LAW
     SAN FRANCISCO                                                          -2-          DEFENDANT’S MOTIONS TO DISMISS AND STRIKE
                                                                                                                    5:18-CV-05814 BLF
